United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Coppell, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Cathy Wesley, for the appellant
Office of Solicitor, for the Director

Docket No. 08-761
Issued: August 1, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On January 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated October 17, 2007, denying her claim for a
schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has more than a 14 percent left arm permanent
impairment, or a 12 percent right arm permanent impairment, for which she has received
schedule awards.
FACTUAL HISTORY
On June 11, 1992 appellant filed an occupational disease claim (Form CA-2) alleging she
sustained neck, shoulder and arm injuries as a result of repetitive activity in her job as a letter
sorting machine clerk. According to a Form CA-800 (FECA Nonfatal summary), this claim was

accepted for cervical strain, left shoulder strain and left shoulder impingement syndrome.1 On
February 24, 1994 appellant filed a Form CA-2 for bilateral carpal tunnel syndrome. The Office
accepted the claim for bilateral carpal tunnel syndrome.2 On June 4, 1997 appellant filed a
traumatic injury claim (Form CA-1) alleging a neck injury on February 26, 1997. The Office
accepted cervical and thoracic strains. These claims have been administratively combined under
OWCP File No. 160298481.3
Pursuant to the carpal tunnel claim, the Office issued a schedule award on January 17,
1997 for a 10 percent left arm permanent impairment. On January 22, 2001 appellant received a
schedule award for an additional four percent permanent impairment to the left arm. The award
was issued pursuant to the June 11, 1992 occupational neck and shoulder claim. By decision
dated January 23, 2001, the Office, pursuant to the carpal tunnel claim, issued a schedule award
for a 12 percent permanent impairment to the right arm.
On September 7, 2007 appellant submitted a claim for compensation (Form CA-7)
indicating she was claiming a schedule award. She identified the OWCP File No. as 160298481.
In a letter dated September 11, 2007, the Office requested appellant to submit current medical
evidence as to the degree of permanent impairment to her arms. On September 14, 2007
appellant submitted a duty status report (Form CA-17) dated August 30, 2007, from Dr. John
Sazy, an orthopedic surgeon, diagnosing cervical disc disease.
By decision dated October 17, 2007, the Office denied appellant’s claim for a schedule
award. The Office found that the medical evidence was insufficient to establish entitlement to a
schedule award.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.4 For consistent results and to ensure equal justice for all claimants, the Office has
adopted the American Medical Association, Guides to the Evaluation of Permanent Impairment
as the uniform standard applicable to all claimants.5
1

OWCP File No. 160209440.

2

OWCP File No. 160271858.

3

In addition, there is another Office file associated with the 160298481 master file. Appellant filed an
occupational claim on August 28, 1996, which was accepted for bilateral shoulder impingement syndrome under
OWCP File No. 160284405. A separate appeal was filed as to a permanent impairment under this claim and is the
subject of a separate decision under Docket No. 08-760. All of the claims under master File No. 160298481 should
be recombined on return of the case record.
4

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
5

A. George Lampo, 45 ECAB 441 (1994).

2

A claimant seeking compensation under the Act has the burden to establish the essential
elements of her claim.6 With respect to a schedule award, it is appellant’s burden of proof to
establish an increased schedule award.7 A claimant may seek an increased schedule award if the
evidence establishes that she sustained an increased impairment causally related to an
employment injury.8 The medical evidence must include a detailed description of the permanent
impairment.9
ANALYSIS
In this case, appellant submitted a CA-7 on September 4, 2007 requesting a schedule
award. On appeal, she states that her employment injuries have worsened. Appellant’s claim for
an increased schedule award, however, must be supported by probative medical evidence on the
issue. It is her burden of proof to submit current medical evidence with a detailed description of
the impairment, so that the A.M.A., Guides may be properly applied.
Appellant did not submit any current medical evidence with regard to a permanent
impairment to a scheduled member or function of the body, caused by an accepted employment
injury. The August 30, 2007 duty status report, for example, does not provide any relevant
evidence on the issue. Dr. Sazy did not describe a permanent impairment to the arms. There are
no probative medical reports of record providing a detailed description of an employment-related
increased permanent impairment to the upper extremities. In the absence of such evidence, the
Office properly denied the claim for a schedule award.
CONCLUSION
Appellant did not meet her burden of proof to establish more than a 14 percent left arm
permanent impairment or 12 percent right arm permanent impairment.

6

John W. Montoya, 54 ECAB 306 (2003).

7

Edward W. Spohr, 54 ECAB 806, 810 (2003).

8

See Rose V. Ford, 55 ECAB 449 (2004).

9

See Vanessa Young, 55 ECAB 575 (2004); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule
Awards and Permanent Disability Claims, Chapter 2.80.8.6(c)(1) (August 2002).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 17, 2007 is affirmed.
Issued: August 1, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

4

